                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 ROTHSCHILD CONNECTED DEVICES                     §
 INNOVATIONS, LLC,                                §
                                                  §
              Plaintiff,                          §
                                                  §
                                                           Case No. 2:15-CV-01431-JRG-RSP
 v.                                               §
                                                  §
 ADS SECURITY L.P.,                               §
                                                  §
              Defendant.                          §

                                              ORDER

       This Court previously entered an Order (Dkt. No. 136) Adopting the Report and

Recommendation (Dkt. No. 131) to dismiss this case due to insufficient service of process despite

Defendant ADS Security L.P.’s (“ADS”) Objection (Dkt. No. 134) to it. ADS now files a Motion

to Reconsider the Order Adopting the Report and Recommendation (“Motion”). (Dkt. No. 137).

       ADS’ Motion is governed by Fed. R. Civ. P. 59(e). A motion filed within 28 days of

judgment, as here, is treated as a motion to alter or amend under Rule 59(e). See Edward H. Bohlin

Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1993) (collecting cases). A Rule 59(e) motion may

be granted if the moving party demonstrates any of the following: (1) the judgment was based

upon a manifest error of law or fact; (2) there is newly discovered or previously unavailable

evidence; (3) to prevent manifest injustice; or (4) there is an intervening change in controlling law.

See 11 Wright, Miller & Kane, Federal Practice and Procedure § 2810.1 (3d ed. 2019).

       “Rule 59(e) is not simply a vehicle to reargue facts and theories upon which a court has

already ruled, or to raise new arguments that could have been presented before judgment was

entered.” Sabzevari v. Reliable Life Ins. Co., No. CIV.A. H-03-3240, 2006 WL 2336909, at *1
(S.D. Tex. Aug. 10, 2006), aff'd, 264 F. App'x 392 (5th Cir. 2008) (citing Simon v. United States,

891 F.2d 1154, 1159 (5th Cir.1990)).

       ADS, in its briefing for the Motion, did not raise new arguments. Further, ADS failed to

cite or discuss the standard under Rule 59(e) and failed to argue or explain why the Motion should

be granted pursuant to that rule.

       For those reasons and for the reasons set forth within the Report and Recommendation and

Order Adopting, the Court DENIES the Motion.

       So Ordered this
       Nov 12, 2019




                                                2
